Citation Nr: 0525287	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  94-49 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
December 1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 1994 rating decision rendered by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that awarded an increased rating of 20 
percent for the veteran's service-connected right knee 
disability.

In May 1996, the veteran testified at a hearing before an RO 
hearing officer.  Additionally, in July 2005, the veteran 
testified at a hearing before the undersigned Veterans Law 
Judge sitting at the RO.  Transcripts of these hearings are 
currently associated with the claims folder.


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by limitation of flexion, but flexion is not 
limited to less than 15 degrees and there is no locking, 
instability, subluxation or limitation of extension of the 
knee.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
regulations implementing the VCAA [codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004)] provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
inform the claimant to submit any pertinent evidence in the 
claimant's possession.

The Board notes that the veteran's claim for an increased 
rating was received prior to the enactment of the VCAA.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall  .  .  . take due 
account of the rule of prejudicial error")."  Id at 121.  
However, the Court also stated that the failure to provide to 
provide such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in February 2002, May 
2002, and September 2003 as well as various supplement 
statements of the case issued during the pendency of the 
appeal.  This notice came well after the rating action on 
appeal was promulgated.  VA informed him of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Although VA has not specifically requested 
him to submit any pertinent evidence in his possession, it 
has informed him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain such 
evidence.  Therefore, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained and the veteran has been afforded 
appropriate VA examinations.  In this regard, the Board notes 
that the last VA compensation and pension examination that 
focused exclusively on the veteran's service-connected right 
knee disability was conducted in 2003.  At his July 2005 
hearing before the undersigned, the veteran reported that 
there had been no significant change in his knee disability 
since the prior examination.  In addition, the veteran has 
not identified any additional pertinent evidence that has not 
been associated with the claims folders.  On the contrary, 
the veteran reported at his hearing before the undersigned 
that he had submitted all pertinent medical evidence to the 
RO, that any more recent treatment records would not provide 
any additional pertinent information, and that he did not 
desire the Board to remand the case for the purpose of 
obtaining any outstanding records.   The Board is also 
unaware of any outstanding evidence that should be obtained 
to substantiate the claim.  

Following provision of the required notice and the completion 
of all indicated development, the RO readjudicated the 
veteran's claim.  There is no indication or reason to believe 
that its decision would have been different had complete VCAA 
notice been provided before the initial adjudication of the 
claim.  In sum, the Board is of the opinion that any 
deficiencies in the development and consideration of this 
claim by the RO are not of sufficient significance to warrant 
another remand and further delay of the appellate process.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of this 
appeal.


Evidentiary Background

In a statement received in February 1994, the veteran 
asserted that his right knee disability had increased in 
severity.  Thereafter, the veteran was afforded a VA 
compensation and pension examination in March 1994.  He 
reported that his knee often swelled and had required 
numerous aspirations.  His pain increased with cold and damp 
weather.  He also reported an occasional clicking and some 
buckling of his knee.  Examination revealed symmetry of the 
veteran's thighs with no significant loss of volume.  Range 
of motion was from 0 degrees (full extension) to 120 degrees.  
Minimal effusion was present with some minimal discomfort on 
palpation of the lateral joint line.  Exquisite localized 
tenderness was noted on palpation of the medial posterior 
joint line.  The examiner noted that there was no ligamentous 
instability.  No significant chondromalacia was demonstrated, 
but slight crepitus was noted in the right knee through full 
range of motion.  The examiner noted that the veteran's 
repetitive swelling and positive McMurray's sign suggested 
the possibility of a posterior horn tear of the meniscus.

A February 1995 VA outpatient treatment record notes that the 
veteran's right knee was slightly swollen with mild 
tenderness at the medial aspect.  Range of motion was within 
normal limits with positive crepitus.  Similar findings were 
noted during treatment in January 1996.  

In May 1996, the veteran testified at a hearing before an RO 
hearing officer.  He reported that he had worked as a cook 
for 20 years but had to change professions due to his right 
knee swelling.  At the time of the hearing, he worked part 
time as a truck driver.  He wore a prescribed knee brace 
daily.  He also took medication supplied by VA for his pain.  
He reported decreased range of motion in his right knee 
compared with his left.  

The following month, June 1996, the veteran was afforded 
another VA compensation and pension examination.  He reported 
swelling, clicking, and occasional locking and giving way of 
his right knee.  He wore a neoprene sleeve brace to help 
stabilize his knee.  Despite complaints of swelling, the 
veteran had no obvious effusion or increased warmth of his 
right knee on examination.  While the veteran was noted to 
have greater crepitus in his right knee compared to his left, 
he had full range of motion of his right knee.  He had good 
ligamentous stability in a medial lateral direction, but the 
examiner could not feel a definite end point on Lachman 
maneuver.  The veteran could perform a deep knee bend with 
some difficulty.  

Subsequent MRI in June 1996 showed a minimal irregularity 
with blunting of the posterior aspect of the right knee.  A 
possible tear of the anterior horn of the medial meniscus was 
suspected.  There was no other meniscal tear.  Moderate joint 
effusion and a small osteochondral deficit on the medial 
tibial plateau were observed.  

The report of a VA examination in February 1998 indicates 
that that the veteran was employed as a drug counselor full-
time.  He complained that he was unable to stand for long 
periods of time and was unable to play sports.  He wore a 
right knee brace.  He had an ataxic gait with normal toe and 
heel walk.  It was difficult for him to squat.  Examination 
of his right knee revealed no swelling, no warmth, and no 
crepitation.  Tenderness was noted on the lateral side with 
palpation of the right knee.  He was observed to have full 
range of motion of his right knee.  X-ray of his right knee 
was noted to be within normal limits.  The diagnosis was 
post-traumatic arthritis of the right knee.  

A private medical record dated in May 1999 indicates that the 
veteran complained of his knee giving out and worsening 
discomfort with changes in the weather.  He had also noted 
swelling, clicking, and recurrent give-way episodes 
associated with sharp pain.  Examination revealed a  normal 
gait and that the veteran could heel and toe walk.  He had 
slight effusion of the right knee with full extension and 
flexion.  

The veteran subsequently underwent arthroscopic surgery of 
the right knee in June 1999 with partial medial and lateral 
meniscectomies and debridement and chondroplasty of the 
patella and femoral groove.  When the veteran was seen for 
follow up in August 1999, he reported that his knee was 
improving; however, he clearly did not have the endurance or 
stamina in his right knee.  He could walk one-third of a mile 
before having to rest and stop.  On examination, he had no 
effusion of his right knee and essentially full range of 
motion.  

The veteran was afforded another VA compensation and pension 
examination in December 1999.  He complained of a constant 
dull to sharp pain in the right knee that was exacerbated by 
changes in the weather.  He also reported that his right leg 
felt weak, lacked endurance, and fatigued easily.  He noticed 
a stiffness of the knee as well as intermittent episodes of 
swelling.  He did not use crutches, but did use a brace that 
was completely elastic with a patella cut out and a cane on 
an as needed basis.  He used Nuprin four times a day.  He 
continued to have difficulties following his surgery, but 
felt somewhat better. 

On physical examination, the veteran had a normal appearing 
gait with a normal wear pattern on the soles of his shoes.  
There was no increased heat, swelling, or joint effusion of 
the right knee.  Local tenderness was noted over the medial 
joint line on the right.  Tibiofemoral rotation was normal.  
Patellofemoral grating was noted to be to a moderate extent.  
There was no evidence of laxity of the medial or lateral 
collateral ligaments and drawer tests were normal.  Range of 
motion of the right knee was from 0 to 130 degrees.  MRI of 
the right knee revealed a mild degenerative tear of the 
anterior horn of the medial meniscus, partial tear of the 
anterior cruciate ligament, an osteochondral defect with 
associated bone marrow edema at the medial tibial plateau, 
and mild synovial joint effusion.  X-ray of the right knee 
revealed an intra-articular loose body in the medial 
compartment.  The examiner noted that the veteran had 
patellofemoral arthritis of the right knee.  

In January 2001 the veteran sought private medical treatment 
for a left knee injury that he sustained while working as a 
foreman of a moving company during a recent snowstorm.  It 
was noted that he was lifting heavy objects and twisted his 
knee.  His right knee was noted to be doing "relatively 
well."  

The report of a March 2001 VA examination indicates that the 
veteran took Aleve two to three times per day.  He described 
joint swelling, feelings of giving way, and occasional 
popping sensation.  Examination revealed no atrophy, no 
increased heat, no joint line tenderness, no instability, no 
drawer sign, and no tibial femoral rotation pains.  The 
veteran also had no pain on stressing the medial and lateral 
collateral ligaments.  Positive patellofemoral grinding test 
was noted.  X-ray examination revealed patellofemoral 
osteoarthritis.  The pertinent diagnosis was arthritis of the 
right knee.  

Despite his complaints of right knee pain, swelling, and 
giving way, a private medical record dated in November 2001 
indicates that the veteran injured his left knee in October 
2000 while working as a mover for a moving company.  

A November 2001 private examination report indicates that the 
veteran had sought treatment for right knee problems in June 
1999 after being involved in a struggle with a patient when 
he fell and landed on his right knee.  This recent injury was 
noted to aggravate the veteran's prior right knee condition.  
Several weeks later he underwent surgery followed by physical 
therapy.  He complained of daily right knee pain that was 
aggravated by weather and prolonged standing or walking.  He 
had difficulty arising from a seated position and maneuvering 
stairs with recurrent giving way.  He wore braces when 
working.  He reported that he fell frequently because of knee 
instability.  On examination, the veteran had operative 
scarification of his right knee.  Medial knee tenderness was 
noted.  Mild distal quadriceps flattening was present with 
some patellar tenderness.  Knee extension was normal, but 
flexion lacked 20 degrees.  Lower leg rotation was productive 
of medial pain with mild crepitus on all ranges of motion.  
Squat test was fairly well performed.  Instability was not 
noted on examination and the veteran walked with a moderately 
antalgic gait.  

In May 2003, the veteran's claims folder was reviewed by a VA 
physician.  The physician noted that the veteran, while 
having tears of the medial meniscus and lateral meniscus, did 
not have a significant anterior cruciate ligament (ACL) tear.  
Following his surgery in 1999, the veteran had mild 
limitation of flexion and extension of the right knee which 
became normal following physical therapy. 

During VA examination in October 2003, the veteran was noted 
to walk without a limp.  He was obese and could not perform a 
deep knee bend.  Range of motion of his right knee was from 0 
to 140 degrees with pain at the extremes of flexion.  Flexion 
was limited by his calf touching his thigh.  There was no 
effusion, tenderness, instability, or McMurray's sign.  

A January 2004 VA examination report notes that the veteran 
continuued to work as a driver despite his bilateral knee 
pain, buckling, and locking.  He reported more difficulty 
with his left knee than his right.  He was able to walk 
approximately 100 yards, but had pain with any type of 
walking.  He did not use an assistive device.  On 
examination, the veteran had an antalgic gait with a limp.  
No varus or valgus deformity of the right knee was noted.  

At his July 2005 hearing before the undersigned, the veteran 
reported that his right knee pain was greater in the winter 
than in the summer.  He continued to work as a driver, but 
sometimes had to shovel snow.  He also had to climb ladders 
at work, but he could no longer ski or go horseback riding.  
He could only do upper body exercises at the gym and could 
not ride a bicycle.  He reported that he would just be 
walking and his right knee would give out.  He reported 
locking and swelling of his right knee.  While he reported 
missing several months of work in the past year due to his 
left knee disability, he had not missed work, gone home early 
from work, or called in sick due to his right knee. 


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  In this 
regard the Board notes that where entitlement to compensation 
has already been established and an increase in the 
disability is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, or 
a 30 percent evaluation if extension is limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  Removal of the semilunar cartilage, if symptomatic, 
will be rated 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  

Under 38 C.F.R. § 4.14 (2004) the evaluation of the same 
disability under various diagnoses is to be avoided, however, 
the regulation does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  


Analysis

With respect to limitation of motion, the evidence does not 
show that flexion of the knee is limited to less than 30 
degrees or that the veteran has any limitation of extension 
of the knee.  On the contrary, the medical records show that 
the veteran's extremes of flexion ranged from 120 degrees to 
140 degrees.  Similarly, at all times during the course of 
the appeal, the veteran has been noted to have full (0 
degrees) extension.  

While the veteran complains that his right knee gives out, 
the preponderance of the medical evidence demonstrates that 
he does not have subluxation of lateral instability of the 
right knee.  In this regard, the Board notes that instability 
was noted on one occasion in November 2001, but the reports 
of VA examinations in March 1994, June 1996, December 1999, 
March 2001, and October 2003 show that the veteran had no 
ligamentous instability.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 and the Court's decision in DeLuca.  While the 
presence of pain is confirmed, the pain occurs at the 
extremes of motion.  Moreover, while the veteran probably 
experiences increased functional impairment during flare ups 
and on repeated use, there is no reason to believe that the 
functional impairment is more severe than the limitation of 
flexion to 30 degrees contemplated by the assigned rating.  
The record reflects that during the course of the appeal, the 
veteran has been employed as a cook, drug counselor, and 
truck driver.  Despite his complaints of knee pain, he was 
able to perform occupational duties such as moving furniture, 
climbing ladders, and shoveling snow.  Also, he noted during 
his hearing he had not missed any time off work due to his 
service-connected right knee disability.  On the contrary, 
his work absences were attributed to surgery on his left 
knee.  Accordingly,  the Board must find that the functional 
impairment resulting from the veteran's service-connected 
right knee disability is sufficiently compensated by the 20 
percent rating currently in effect.  

The Board notes that a rating in excess of 20 percent is not 
authorized under Diagnostic Code 5258 or Diagnostic Code 
5259, and that the veteran is not entitled to a separate 
rating under either of these diagnostic codes because the 
symptomatology warranting such a rating is not separate and 
distinct from that justifying the currently assigned 
evaluation of 20 percent.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher evaluation for the veteran's right knee 
disability.  In addition, the Board has considered the 
doctrine of reasonable doubt but has determined that it is 
not applicable to this claim because the preponderance of the 
evidence is against the claim.


ORDER

Entitlement to an increased rating for a right knee 
disability is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


